Citation Nr: 0120246	
Decision Date: 08/07/01    Archive Date: 08/14/01	

DOCKET NO.  01-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
facial or eye injury.

3.  Entitlement to service connection for cellulitis.

4.  Entitlement to service connection for residuals of an 
ankle injury.

5.  Entitlement to service connection for residuals of 
exposure to Agent Orange.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for jungle rot.

8.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claims of 
service connection for residuals of a back injury, residuals 
of a facial or eye injury,  cellulitis, residuals of an ankle 
injury, residuals of exposure to Agent Orange, PTSD, jungle 
rot, and hearing loss.


FINDINGS OF FACT

1.  The RO has informed the veteran of the evidence necessary 
to substantiate his claims on multiple occasions and has 
offered to assist him in collecting any relevant evidence 
that might be available, but the veteran has failed to 
identify the existence and location of any relevant evidence 
and he has failed to report for multiple VA examinations 
without adequate reason or good cause.

2.  The service medical records show that the veteran was 
evaluated for low back symptoms, but his separation 
examination was normal, the post-service medical evidence 
relates primarily to a cervical spine or neck disability 
beginning in 1984 and some back complaints after a post-
service injury, and the veteran failed to report for a VA 
examination scheduled in conjunction with his current claim.

3.  While the veteran had dirt and debris blown into his eyes 
while igniting an immersion burner during service, no chronic 
disability of the eyes or face was identified at any time 
during service, there is no post-service medical evidence of 
residuals of a facial or eye injury, and the veteran failed 
to report for a VA examination scheduled in conjunction with 
his current claim.

4.  There is no service or post-service medical evidence of 
cellulitis, and the veteran failed to report for a VA 
examination scheduled in conjunction with his current claim.

5.  There is no service or post-service medical evidence of a 
disability of either ankle, and the veteran failed to report 
for a VA examination scheduled in conjunction with his 
current claim.  

6.  The veteran had active duty in Vietnam and alleges 
exposure to herbicides during that time, but there is no 
service or post-service medical evidence of record relating 
to a disability that may be presumptively related to such 
claimed exposure or of a nexus between a current disability 
and the alleged exposure, and the veteran failed to report 
for a VA examination scheduled in conjunction with his 
current claim.  

7.  There is no service or post-service medical evidence of 
an acquired psychiatric disorder, and the veteran failed to 
report for a VA examination scheduled in conjunction with his 
current claim.

8.  While the veteran was evaluated for an episode of jungle 
rot involving the arms and legs during service, no skin 
disorder was noted upon the separation examination, there is 
no post-service medical evidence of skin disorder, to include 
jungle rot, and the veteran failed to report for a VA 
examination scheduled in conjunction with his current claim.
9.  There is no competent clinical evidence of a hearing loss 
disability during or after service, and the veteran failed to 
report for a VA examination scheduled in conjunction with his 
current claim.  


CONCLUSIONS OF LAW

1.  A claimed chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  Claimed residuals of a facial or eye injury were not in 
incurred or aggravated by active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).

3.  Claimed cellulitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

4.  A claimed ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

5.  Claimed residuals of Agent Orange exposure were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  

6.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).

7.  Claimed jungle rot was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

8.  Claimed hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  During the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) of 2000 was passed into 
law.  This law eliminated the concept of well-grounded claims 
and redefined the obligations of VA with respect to the duty 
to assist.  The VCAA is applicable to all claims filed before 
the date of enactment and not yet final as of that date, 
including all issues pending in this appeal.  The VCAA 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
their claims.  Additionally, under certain circumstances, the 
VCAA also requires medical examinations and opinions.  

It is clear that the RO fulfilled its duty to assist as 
required in the newly adopted VCAA during the pendency of 
this appeal.  Upon receipt of the veteran's claim, the RO 
immediately posted a letter to the veteran detailing the 
evidence necessary to substantiate his claims.  The RO 
requested the veteran to clarify certain of his claims which 
lacked sufficient specificity to initiate adequate 
development, to include specifying what injuries or 
disability resulted from a "booby trap in the face," and what 
disability he claimed was attributable to exposure to Agent 
Orange.  This letter requested the veteran to provide current 
clinical evidence showing that he had competent diagnoses 
supporting each claimed disability.  The veteran did not 
directly respond to this letter.

In March 2000, the representative requested an extension of 
time for 30 days "to obtain medical documentation" supporting 
the veteran's claims.  The representative wrote that the 
veteran claimed bilateral eye disability secondary to a booby 
trap in the face.  However, in May 2000, the veteran wrote 
that he was claiming service connection for burns to the face 
and eyes from an injury during a heater explosion while in 
Vietnam.  

No other evidence, as requested by the RO, was submitted and, 
in June 2000, the RO issued the initial rating action on 
appeal in this case which denied service connection for all 
claimed disabilities essentially on the basis of an absence 
of competent evidence revealing the current existence of any 
claimed disability.  The following month, the RO posted a 
letter to the veteran explaining the details of its earlier 
rating decision.  The representative later filed a notice of 
disagreement in October 2000 wherein he acknowledged that the 
veteran had not indicated what chronic disability he claimed 
was secondary to herbicide exposure.  

In February 2001, the RO posted a letter to the veteran 
explaining the newly adopted VCAA and clearly explaining the 
evidence necessary to substantiate his service connection 
claims.  This letter specifically requested information from 
the veteran as to whether or not he received certain 
diagnoses at any time during service and/or whether he had 
current diagnoses at present.  He was specifically requested 
to explain whether he was claiming stomach and/or throat 
cancer due to herbicide exposure and, if so, asked that the 
veteran inform them of where he was treated and/or diagnosed 
for these problems.  Neither the veteran nor representative 
responded to this letter.  

In February 2001, at the RO's direction, a VA medical 
facility in San Antonio, Texas, posted two letters with the 
veteran's correct address on Bridle Path Road in Kyle, Texas, 
notifying him of four separate VA examinations to be 
performed, two per day, on March 1st and March 5th.  Each 
notification explained in capital letters that it was very 
important that he keep all of the above appointments.  Each 
notification explained that his claims could be denied (or 
monetary benefits discontinued or reduced) if he did not keep 
these appointments.  Each notification explained that van 
information and reservations could be obtained from his local 
veterans' outpatient clinic.  Each notification explained 
that if he traveled alone for these examinations that he 
would have to remain overnight and that arrangements could be 
made for him for lodging in the local VA hospital on a space-
available basis.  There is no indication that either of these 
notifications of multiple VA examinations was returned as 
undeliverable by the Post Office.  The veteran did not report 
for any of his four scheduled examinations in March 2001.  
Thereafter, the RO issued a statement of the case which again 
clearly explained the basis of the denial of the veteran's 
service connection claims and which clearly explained the 
evidence necessary to substantiate those claims.  This 
statement of the case was posted to the veteran at his 
correct address and to the representative.  In response to 
this statement of the case, the veteran simply forwarded a VA 
Form 9, Substantive Appeal, indicating that he did not want a 
hearing but in no way offering any explanation for his 
failure to respond to requests for information and his 
failure to report for duly scheduled VA examinations.  

Law and Regulation:  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for certain chronic diseases, 
to include sensorineural hearing loss, which become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  
Regulations also provide that if a veteran was exposed to an 
herbicide agent during active service, certain specified 
diseases will be service connected, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service.  38 C.F.R. 
§ 3.307(a)(6)(iii) provides that a veteran who served in the 
Republic of Vietnam from January 1962 to May 1975 and who has 
a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  There 
is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at certain specified 
times after service, which are attributable to Agent Orange 
exposure, for veterans who physically served in the Republic 
of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The statutory and regulatory provisions noted above provide 
for presumption of exposure to all herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam War and who have a disease listed at § 3.309(e).  
(Emphasis added.)  The U.S. Court of Appeals for Veterans 
Claims (Court) has pointed out that the use of the word "and" 
in both the statutory and regulatory provisions mandates that 
the presumption of exposure only applies to those who both 
(1) served in Vietnam and (2) developed a specified disease. 
McCartt v. West, 12 Vet. App. 164 (1999).  The veteran has 
not specified any of the diseases listed in 38 C.F.R. § 
3.309(e).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
relevant frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Individuals for whom examinations have been authorized and 
scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a).  Where evidence requested in connection 
with an original claim is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the rights to 
benefits be finally established, compensation shall not 
commence earlier than the date of filing of a new claim.  
38 U.S.C.A. § 501(a); 38 C.F.R. § 3.158(a).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based upon the 
available evidence on file.  38 C.F.R. § 3.655.  

In Hyson v. Brown, 5 Vet. App. 262 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) found that, when it was 
apparent from a review of the claims folder that a veteran 
had multiple addresses on file, it was incumbent upon the RO 
that notice was sent to the veteran's "last address of 
record".  However, in Wamhoff v. Brown, 8 Vet. App. 517 
(1996), the Court found that notice of required VA 
examinations mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examinations.

Failure to Report for VA Examinations:  With respect to the 
facts presented in this case, actual copies of the two 
notification letters informing the veteran of four VA 
examinations to be conducted in early March 2001 are on file.  
Each of these letters was addressed to the veteran's 
last-known address, the same address that the veteran has 
maintained since the time he filed his initial claim for VA 
benefits in August 1992.  There is no indication that these 
letters were returned as undeliverable.  In this regard, the 
Court has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied this presumption of 
regularity to procedures at the RO.  This latter case also 
stands for the proposition that VA need mail notice only to 
the last address of record in order for the presumption to 
attach.  Mindenhall at 274.

Considering that VA may rightfully presume under the 
circumstances that the veteran actually received notices of 
multiple VA examinations and thereafter failed to report for 
those examinations, and in light of the fact that the veteran 
has never contacted the RO or the VA medical facility who 
notified him to request that such examinations be 
rescheduled, the Board is required by regulation to decide 
the veteran's appeals based on the evidence of record.  In 
further consideration of the fact that the RO has fully 
complied with the newly adopted VCAA and VA's expanded duty 
to assist, the Board can find no basis for remand of this 
case to the RO for additional development.  

Back Injury:  The September 1968 physical examination for 
enlistment contains no reference to any preexisting 
disability of the veteran's back nor did he indicate any such 
disability in the accompanying report of medical history.  
However, in November 1968, the same month the veteran entered 
active service, the veteran complained of low back pain over 
the past 1 1/2 years and he indicated that he had actually 
injured his back 1 1/2 years earlier and was treated for 
same.  Examination revealed full range of motion without 
spasm but it was noted that he had a reversed lordotic curve.  
He was provided aspirin and returned to duty.  In February 
1969, the veteran again complained of low back pain and there 
was a notation of L5-S1 spondylolisthesis.  Service X-ray 
studies of the veteran's lumbar spine in September 1969 were 
interpreted as being normal.  In November 1969, an orthopedic 
consultation noted that range of motion was normal but there 
was some pain centralized in the lumbar spine.  Straight leg 
raising was negative, percussion was negative and there was 
no swelling.  The impression was low back pain.  In December 
1969, the veteran again reported a preservice low back 
lifting injury.  Examination revealed full range of motion, 
straight leg raising was negative, there was no spasm, and 
motor, sensory and reflexes were considered within normal 
limits.  The impression was an old lumbosacral strain.  
A periodic service physical examination of August 1969 noted 
that the spine was normal.  The November 1970 physical 
examination for service separation also noted that the spine 
was normal.  A physical examination apparently for enlistment 
in the Air Force in August 1972 again noted that the spine 
was normal and it is noteworthy that the report of medical 
history accompanying this examination as completed by the 
veteran did not indicate any problem with the low back.  
Finally, a September 1973 examination for possible enlistment 
in a Reserve component again noted that the spine was normal 
and again the veteran did not indicate any problem with the 
low back in the accompanying report of medical history.

Private medical records from the New Orleans Orthopedic 
Clinic contain the veteran's own handwritten documentation of 
having injured his cervical spine in a work related lifting 
injury which occurred in June 1984.  Subsequently dated 
medical evidence shows some back complaints but it primarily 
relates to a considerable amount of hospitalization, 
treatment and ultimately surgical intervention for the 
cervical spine disability following this neck injury which 
occurred some 14 years after the veteran was separated from 
service.  There is a complete absence of any post-service 
medical evidence of nexus between a back disability and any 
incident of service.  The veteran has only identified an 
unspecified "back injury" and has provided no further 
information, although he has been informed of the evidence 
necessary to substantiate his claim.  Moreover, he has failed 
to report for a VA examination scheduled in conjunction with 
his claim.  Accordingly, the preponderance of the evidence is 
against a claim for service connection for residuals of a 
back injury or a chronic back disorder.

Residuals of Injury to the Face or Eyes:  In his initial 
claim the veteran indicated only "booby trap in face."  When 
requested to expand on this, the veteran wrote that he was 
filing a claim for burns to the face and eyes with glass and 
rock debris to the face during a heater explosion in about 
May 1970.

The service medical records do reveal that, in May 1970, the 
veteran reported to the clinic with dirt and debris in his 
eyes.  It was recorded that he was attempting to light an 
immersion burner and when the fuel ignited it blew dirt into 
his eyes.  There is no documentation of a booby trap injury 
or that this heater exploded.  Treatment consisted of the 
eyes being washed with normal saline.  A fluorescing sodium 
was applied which revealed no burns or abrasions.  All dirt 
and debris was removed from the eyes.  The following day, the 
veteran was noted to have a slight reactive conjunctivitis 
but the corneas were clear.  The veteran was provided an 
antibiotic.  There is no indication in the remaining service 
medical records that this incident resulted in any chronic or 
recurring disability of the face or the eyes during the 
remainder of active military service.  The physical 
examination for service separation noted that the visual 
acuity of each eye was 20/20 and no disability of either eye 
or the face was identified.  Additionally, formal service 
examinations performed in August 1972 and again in September 
1973 each noted that the veteran's visual acuity was 20/20, 
neither examination reported any injury or other disability 
of the eyes and/or face, nor did the veteran refer to any 
such injuries in the accompanying reports of medical history 
he personally completed in conjunction with each examination.  

There is a complete absence of any competent clinical 
evidence on file which reveals any form of chronic residual, 
or scarring, or other facial injury, or of any damage to 
either eye, attributable to this injury in service.  
Moreover, he has failed to report for a VA examination 
scheduled in conjunction with his claim.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for residuals of an injury to the face or 
eyes.  

Cellulitis:  The veteran has never identified any particular 
location of alleged cellulitis.  There is no competent 
clinical evidence of cellulitis in the service medical 
records or in any clinical records from after service.  In 
the absence of any competent evidence demonstrating 
cellulitis at any time during or after service, it is the 
Board's judgment that the preponderance of the evidence is 
against a claim for service connection for cellulitis.

Ankle:  The veteran has never identified which ankle he was 
referring to in his initial claim.  There is no reference to 
an injury or disease or disability of either ankle in the 
service medical records or in any clinical records from after 
service.  In the absence of any competent evidence 
demonstrating an injury to either ankle or any residuals 
attributable to such injury at any time during or after 
service, the Board must conclude that the preponderance of 
the evidence is against a claim for service connection for a 
disability of the ankle.

Agent Orange:  The veteran has never specifically identified 
any particular disability or disease which he attributes to 
exposure to herbicides during service in Vietnam.  In October 
2000, the veteran again submitted a simple list of complaints 
for which he was seeking VA compensation.  At the bottom of 
this list, the veteran wrote that he was being treated for 
stomach and throat cancer.  In its February 2001 letter to 
the veteran explaining the impact of the newly enacted VCAA, 
the RO specifically explained that mere exposure to Agent 
Orange alone was not a disability.  This letter asked the 
veteran whether he was claiming stomach and throat cancer due 
to Agent Orange exposure.  It was requested that if he was 
claiming this, "please tell us where you were first treated 
and/or diagnosed."  The veteran never replied.  

While the veteran had active duty in Vietnam, there is a 
complete absence of any medical evidence of one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e) or of any 
disease or disability that has been causally linked to such 
alleged exposure.  Despite repeated requests from the RO, the 
veteran has not identified any relevant medical or other 
evidence.  Moreover, he has failed to report for a VA 
examination scheduled in conjunction with his claim.  Under 
these circumstances, the preponderance of the evidence is 
against a claim for service connection for alleged residuals 
of Agent Orange exposure.  

PTSD:  The veteran's DD Form 214 reflects that he had 
approximately one-year overseas service in the Republic of 
Vietnam for which he was awarded, among others, the Combat 
Action Ribbon.  While he engaged in combat with the enemy, 
there is no service or post-service medical evidence of an 
acquired psychiatric disorder, to include PTSD.  As with the 
other claims on appeal, despite repeated requests from the 
RO, the veteran has not identified any relevant medical or 
other evidence and he has failed to report for a VA 
examination.  In the absence of a diagnosis of PTSD (or any 
other acquired psychiatric disorder), the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for that disorder.

Jungle Rot:  A January 1970 record entry in the service 
medical records reflects that the veteran had jungle rot 
involving the arms and legs.  He was provided a series of 
topical treatments.  However, there is no other record of a 
skin or dermatological problem at any time during the 
remainder of active military service.  Formal physical 
examinations conducted in November 1970, August 1972, and 
September 1973 all note that the skin was normal.  The 
veteran did not indicate any problem with his skin in any of 
the accompanying reports of medical history.  There is a 
complete absence of post-service clinical evidence of a skin 
disorder and he has failed to report for a VA examination.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for jungle rot.  

Hearing Loss:  The service medical records contain no 
complaints, findings, treatment, or diagnosis of hearing loss 
at any time during service.  Formal physical examinations 
conducted in September 1968, August 1969, November 1970, 
August 1972, and September 1973 all note that the veteran's 
ears and eardrums were normal.  No audiometric examinations 
conducted during service indicate any form of hearing loss 
disability.  All pure tone decibel thresholds at the relevant 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 conducted 
in audiometric examinations in 1972 and 1973 contain pure 
tone decibel thresholds at or below 15.  Generally speaking, 
no hearing loss disability is shown to exist at any of the 
relevant frequencies when the pure tone decibel threshold for 
those frequencies are audiometrically shown to have pure tone 
decibel thresholds of 20 decibels or less. See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In the absence of any 
competent evidence of the claimed disability during or after 
service, the preponderance of the evidence is against the 
claim for service connection for hearing loss.

The Board is cognizant of the veteran's combat duty and the 
provisions of 38 U.S.C.A. § 1154(b), which provide a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat. 
Collette v. Brown, 82 F.3d 389 (1996).  Under that statute, 
in the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  However, pertinent case law also provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability and that 
the veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  In this case, the veteran has 
failed to submit or identify any competent medical evidence 
to show that he currently has any of the claimed disabilities 
and he has failed to report for multiple VA examinations 
scheduled in conjunction with this appeal.  The evidence is 
not so evenly balanced as to raise any reasonable doubt 
concerning any material issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  

Entitlement to service connection for residuals of a facial 
or eye injury is denied.

Entitlement to service connection for cellulitis is denied. 

Entitlement to service connection for residuals of an ankle 
injury is denied.

Entitlement to service connection for residuals of exposure 
to Agent Orange is denied.
Entitlement to service connection for PTSD is denied.

Entitlement to service connection for jungle rot is denied.

Entitlement to service connection for hearing loss is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

